Citation Nr: 1825734	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for chronic regional neuropathy pain syndrome, right trapezius area. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1986 to October 1991 including service in the southwest Asia theater of operations during the Persian Gulf War.  
This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision and a June 2015 rating decision from the RO in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  Throughout the entire period on appeal, chronic regional neuropathy pain syndrome, right trapezius area, has not been manifested by complete paralysis of the long thoracic nerve.

2.  The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for chronic regional neuropathy pain syndrome, right trapezius area, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.124a, Diagnostic Code 8519 (2017).

2.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Increased Rating for chronic regional neuropathy pain syndrome, 
right trapezius area

The Veteran is seeking an increased evaluation for her service-connected chronic regional neuropathy pain syndrome, right trapezius area.  In February 2012, she filed a claim for service connection for nerve damage on her right side.  The claim was denied in June 2012.  The Veteran filed a timely notice of disagreement in June 2012.  In September 2013, the RO granted service connection for chronic regional neuropathy pain syndrome, right side trapezius area, and assigned a 20 percent rating, effective February 29, 2012.   The Veteran filed a timely appeal regarding the evaluation assigned.  

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155, 38 C.F.R. § 4.1. 

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

In this case, the Veteran's chronic regional neuropathy pain syndrome, right trapezius area, is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8519, which pertains to the long thoracic nerve.  The Veteran is right handed, therefore her right side is the major side for rating and evaluation purposes.  Diagnostic Code 8519 provides a noncompensable rating for mild incomplete paralysis of the nerve; a 10 percent rating for moderate incomplete paralysis; a 20 percent rating for severe incomplete paralysis; and a 30 percent rating for complete paralysis of the nerve of the major extremity, with inability to raise arm above shoulder level and winged scapula deformity.  Id.  A Note to the Diagnostic Code unequivocally states that ratings under this Diagnostic Code are not to be combined with lost motion above shoulder level.

Words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use    of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances.  38 C.F.R. § 4.120.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

In this case, on the VA Form 9, Appeal to the Board, received in October 2014, the Veteran asserted that she had pain in the entire right side of her body and not just in the trapezius area.

A February 2012 VA treatment record shows that the examiner determined that the Veteran had symptomatic pain of an unclear etiology.  The examiner noted that there was no evidence of widespread neuropathy as a contributing factor and neither was there evidence of chronic inflammatory demyelinating polyneuropathy or other focal lesions.

A May 2012 VA treatment record shows that the examiner wrote that starting in the Veteran's right armpit, she had significant allodynia and withdrew from pain, with very light palpitation from the right armpit back through the right scapula, down the right-sided rib cage to the waistline and then up the anterior aspect of the rib cage.  The examiner assessed that the Veteran had a pattern of allodynia and extreme sensitivity that was more concerning for chronic pain syndrome.  The VA physician noted that the neurological pattern spanned from C7 all the way to the T12 regions.

In January 2013, the Veteran was afforded a VA examination.  The VA examiner reviewed the Veteran's medical history and examined the Veteran.  The VA examiner reported that the Veteran had diagnoses for fibromyalgia and chronic regional pain syndrome; however, the examiner reported that the Veteran was negative for current signs or symptoms attributable to fibromyalgia.  The examiner reported that pain was noted regionally in the area of the right shoulder, trapezius area only.  The examiner cited to a significant number of the Veteran's VA treatment and consultation records relating to her chronic right side trapezius region pain. 

After review of the evidence of record, the Board finds that the preponderance of the evidence is against a disability evaluation in excess of 20 percent for the Veteran's chronic regional neuropathy pain syndrome, right trapezius area.  The Board finds that the Veteran's disability more nearly approximates severe incomplete paralysis of the long thoracic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8519.  

The Veteran asserted that her pain is in her entire right side and therefore an increase is warranted for her service-connected chronic regional neuropathy pain syndrome, right trapezius area.  However, a 30 percent rating contemplates complete paralysis of the long thoracic nerve, which contemplates the inability to raise the arm above shoulder level, which the Veteran has not demonstrated.  The January 2013 VA examiner found that the pain was noted regionally in the area of the right shoulder, trapezius area only, and not involving the entire right side, as asserted by the Veteran.  As the VA examiner physically examined the Veteran and thoroughly reviewed the evidence of record the Board gives more weight to the January 2013 VA examiner's findings.   

In sum, the Board finds that the preponderance of the evidence is against an increase in a disability rating in excess of 20 percent for the Veteran's chronic regional neuropathy pain syndrome, right trapezius area.  See 38 C.F.R. § 4.124a, Diagnostic Code 8519 (long thoracic nerve).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

A TDIU rating may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

If a veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining whether a veteran is unemployable for VA purposes, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The United States Court of Appeals for Veterans Claims (Court) has held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether the service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a veteran, as a result of his/her service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran, in this case, is a high school graduate with one year of college education.  The Veteran applied for TDIU in June 2014 asserting that her neuropathic pain and arthritis in her back prevent her from any substantial gainful employment.  The Veteran's work history, five years prior to her TDIU application through the date of the application, shows employment as a shipper from April 2009 through May 2012 and as a cashier from July 2012 through June 2014.  The Veteran reported that her last full-time employment was in mid-2011.

The Veteran is currently service connected for irritable bowel syndrome (IBS) with hiatal hernia/esophageal reflux at 30 percent and chronic regional neuropathy pain syndrome, right trapezius area at 20 percent.  The combined evaluations are 40 percent from February 29, 2012.  The Board finds that the Veteran does not meet the scheduler criteria for TDIU.  Regardless, the Board will consider whether referral for extraschedular consideration of a TDIU claim is warranted.

A January 2013 VA examiner noted that the Veteran's condition to date has not and would not prohibit physical or sedentary gainful employment.  

A December 2015 VA treatment note shows the Veteran reported that she is still able to work, she walks without an assistive device, she is able to get in and out of her car, and she is able to climb and descend steps.  

A January 2016 VA treatment note shows that the Veteran was working part-time four hours, three times weekly.  The Veteran reported to the VA physician that she was adapting to how to move boxes around and how to stock shelves safely. 

The Veteran's own statements indicate that she was able to work even after filing a TDIU application in June 2014.  Though the Veteran's work in 2016 was part-time, the evidence of record does not indicate that she could not become substantially gainfully employed.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities impact her ability to obtain and maintain substantially gainful employment.  As such, referral to the Director, Compensation Services, for extraschedular consideration is not warranted and entitlement to a TDIU is denied.



ORDER

Entitlement to an initial rating in excess of 20 percent for chronic regional neuropathy pain syndrome, right trapezius area, is denied.

Entitlement to a TDIU is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


